                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        HOOMAN PANAH, an individual,
                                  11                                                   Case No. 14-00166 BLF (PR)
                                                      Plaintiff,
                                  12                                                   ORDER OF SERVICE ON
Northern District of California




                                                                                       UNSERVED DEFENDANTS;
 United States District Court




                                  13           v.                                      DIRECTING DEFENDANTS TO
                                                                                       FILE DISPOSITIVE MOTION OR
                                  14                                                   NOTICE REGARDING SUCH
                                                                                       MOTION; DIRECTING PLAINTIFF
                                  15    STATE OF CALIFORNIA DEPT. OF                   TO PROVIDE MORE
                                        CORRECTIONS AND                                INFORMATION FOR UNSERVED
                                  16    REHABILITATION, et al.,                        DEFENDANTS AND REQUESTING
                                                                                       SAME FROM LITIGATION
                                  17                 Defendants.                       COORDINATOR; INSTRUCTIONS
                                                                                       TO CLERK
                                  18

                                  19
                                              Plaintiff, an inmate on death row at California’s San Quentin State Prison
                                  20
                                       (“SQSP”), filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging
                                  21
                                       unconstitutional acts by SQSP correctional officers. Plaintiff’s second amended
                                  22
                                       complaint, (Docket No. 54, hereinafter “SAC”), combined with the supplemental
                                  23
                                       complaint, (Docket No. 67), is the operative complaint in this action. The Court screened
                                  24
                                       the papers and found they contained several cognizable claims and ordered service on
                                  25
                                       Defendants. This order addresses several services issues on Defendants who have not yet
                                  26
                                       been located and served in this action.
                                  27
                                       ///
                                  28
                                   1                                          DISCUSSION
                                   2   A.     Unserved Defendants
                                   3          It has been brought to the Court’s attention that service was not ordered on
                                   4   Defendants Officer D. Hamilton, Lt. S. Jackson, and Lt. Rudy Luna. (Docket No. 113 at
                                   5   4.) Furthermore, the Litigation Coordinator has filed notice that Defendant Kevin
                                   6   Chappelle works at the Board of Parole Hearings, (Docket No. 101), and that Defendant
                                   7   Brandy Ebert is now employed at the California Medical Facility in Vacaville, California,
                                   8   (Docket No. 106). Accordingly, the Court will order service on these Defendants.
                                   9          Plaintiff was directed to provide sufficient information to serve the matter on
                                  10   Defendants Robberecht, Givens, Welton McClelland, Ebert, Moore, Rodriguez, and
                                  11   Chappell. (Docket No. 69.) Plaintiff was again directed to provide more information on
                                  12   yet unserved Defendants Robberecht, Moore, and McClelland. (Docket No. 105.)
Northern District of California
 United States District Court




                                  13   Plaintiff filed a response, pointing out errors in the court’s service documents. (Docket
                                  14   Nos. 103.) In the interest of justice, the Clerk of the Court is directed to resend the
                                  15   Request for Waivers with the correct names for some of these Defendants as instructed
                                  16   below. See infra at 4.
                                  17   B.     More Information Needed
                                  18          The Litigation Coordinator at SQSP has notified the Court that Defendant
                                  19   Robberecht is not currently employed at SQSP, Defendant A. W. Moore has retired, and
                                  20   Defendant Chief Deputy Warden W. A. Rodriguez is also no longer employed by the
                                  21   CDCR. (Docket Nos. 101, 106.) Plaintiff’s response that service for these Defendants was
                                  22   ineffective at SQSP because their full names were not provided does not overcome the fact
                                  23   that these Defendants have been identified as no longer being employed at SQSP. (Docket
                                  24   No. 108.)
                                  25          Although a plaintiff who is incarcerated and proceeding in forma pauperis may rely
                                  26   on service by the Marshal, such plaintiff “may not remain silent and do nothing to
                                  27   effectuate such service”; rather, “[a]t a minimum, a plaintiff should request service upon
                                  28                                                  2
                                   1   the appropriate defendant and attempt to remedy any apparent defects of which [he] has
                                   2   knowledge.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987). Here, Plaintiff’s
                                   3   complaint has been pending for over 90 days, and thus, absent a showing of “good cause,”
                                   4   claims against Defendants Robberecht, Moore, and Rodriguez are subject to dismissal
                                   5   without prejudice. See Fed. R. Civ. P. 4(m). Plaintiff must remedy the situation by
                                   6   providing more information regarding Defendants’ current whereabouts or face dismissal
                                   7   of his claims against these Defendants without prejudice. See Walker v. Sumner, 14 F.3d
                                   8   1415, 1421-22 (9th Cir. 1994) (holding prisoner failed to show cause why prison official
                                   9   should not be dismissed under Rule 4(m) where prisoner failed to show he had provided
                                  10   Marshal with sufficient information to effectuate service).
                                  11          For the foregoing reasons, Plaintiff shall file a notice providing the Court with more
                                  12   information regarding the current whereabouts of Defendants Robberecht, Moore, and
Northern District of California
 United States District Court




                                  13   Rodriguez such that the Marshal is able to affect service. If Plaintiff fails to provide the
                                  14   Court with the information requested within twenty-eight (28) days of the date this order
                                  15   is filed, Plaintiff’s claim against Defendants Robberecht, Moore, and Rodriguez shall be
                                  16   dismissed without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.
                                  17          In the interest of justice, the Court will also request the SQSP Litigation
                                  18   Coordinator to provide any available forwarding address for these Defendants, all who
                                  19   have been identified as having previously worked for the CDCR.
                                  20   C.     Notice of Missing Documents
                                  21          Plaintiff also recently filed a notice stating that he has not received a copy of several
                                  22   items on the docket. (Docket No. 108.) All the docket items listed are Request for
                                  23   Waivers of service sent to Defendants by the Clerk of the Court and mail “returned as
                                  24   undeliverable,” i.e., many of the Request for Waivers were returned to the Court for
                                  25   various reasons as indicated on the docket. Accordingly, no copies of these documents
                                  26   were sent to Plaintiff, and neither is it necessary for Plaintiff to receive them. Plaintiff also
                                  27   claims that he has not received anything after Docket No. 105. The Clerk shall send
                                  28                                                   3
                                   1   Plaintiff a copy of the docket along with this order so that he has notice of all the current
                                   2   filings in this matter.
                                   3

                                   4                                          CONCLUSION
                                   5          For the reasons stated above, the Court orders as follows:
                                   6          1.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                   7   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                   8   of the court’s screening order, (Docket No. 69), and this order upon Defendants Officer
                                   9   D. Hamilton, Lt. S. Jackson, Lt. Rudy Luna, Officer S. Givens, and Officer B.
                                  10   McClelland at San Quentin State Prison (San Quentin, CA 94974), on Defendant
                                  11   Brandy Ebert at the California Medical Facility (1600 California Dr., Vacaville, CA
                                  12   95696), and on Defendant Kevin Chappelle at the Board of Parole Hearings (P.O. Box
Northern District of California
 United States District Court




                                  13   4036, Sacramento, CA 95812-4036).
                                  14          The Clerk shall send a copy of this order, a copy of the SAC, (Docket No. 54), all
                                  15   attachments thereto, and a copy of the supplemental complaint, (Docket No. 67), to the
                                  16   Litigation Coordinator at SQSP, to forward to the appropriate parties.
                                  17          The Clerk shall also mail a copy of this Order to Plaintiff and the counsel for
                                  18   Defendants Odom, Anderson and Welton. The Clerk shall enclose a copy of the current
                                  19   docket with the copy of this order for Plaintiff.
                                  20          2.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                  21   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                  22   summons and the complaint. Pursuant to Rule 4, if Defendants, after being notified of this
                                  23   action and asked by the Court, on behalf of Plaintiff, to waive service of the summons, fail
                                  24   to do so, they will be required to bear the cost of such service unless good cause shown for
                                  25   their failure to sign and return the waiver form. If service is waived, this action will
                                  26   proceed as if Defendants had been served on the date that the waiver is filed, except that
                                  27   pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file an answer
                                  28                                                  4
                                   1   before sixty (60) days from the day on which the request for waiver was sent. (This
                                   2   allows a longer time to respond than would be required if formal service of summons is
                                   3   necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                   4   form that more completely describes the duties of the parties with regard to waiver of
                                   5   service of the summons. If service is waived after the date provided in the Notice but
                                   6   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                   7   from the date on which the request for waiver was sent or twenty (20) days from the date
                                   8   the waiver form is filed, whichever is later.
                                   9          3.     No later than ninety-one (91) days from the date this order is filed,
                                  10   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  11   respect to the claims in the complaint found to be cognizable above.
                                  12                 a.     Any motion for summary judgment shall be supported by adequate
Northern District of California
 United States District Court




                                  13   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  14   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  15   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  16   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  17   Court prior to the date the summary judgment motion is due.
                                  18                 b.     In the event Defendants file a motion for summary judgment, the
                                  19   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  20   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  21   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  22          4.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  23   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  24   motion is filed.
                                  25          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  26   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  27   must come forward with evidence showing triable issues of material fact on every essential
                                  28                                                   5
                                   1   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                   2   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                   3   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                   4   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                   5   F.3d 651, 653 (9th Cir. 1994).
                                   6          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                   7   Plaintiff’s opposition is filed.
                                   8          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                   9   No hearing will be held on the motion unless the Court so orders at a later date.
                                  10          7.      All communications by the Plaintiff with the Court must be served on
                                  11   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  12   copy of the document to Defendants or Defendants’ counsel.
Northern District of California
 United States District Court




                                  13          8.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  14   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  15   Rule 16-1 is required before the parties may conduct discovery.
                                  16          9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  17   court informed of any change of address and must comply with the court’s orders in a
                                  18   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  19   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  20          10.     Extensions of time must be filed no later than the deadline sought to be
                                  21   extended and must be accompanied by a showing of good cause.
                                  22          11.     Plaintiff shall file notice within twenty-eight (28) days from the date this
                                  23   order is filed, providing the Court with more information regarding the current
                                  24   whereabouts of Defendants Z. Robberecht, A. W. Moore, and W. A. Rodriguez such
                                  25   that the Marshal is able to effect service. Failure to respond in the time provided will
                                  26   result in the dismissal of these Defendants without prejudice pursuant to Rule 4(m).
                                  27          12.     The Court requests the SQSP Litigation Coordinator to provide any available
                                  28                                                   6
                                   1   forwarding address for Defendants Z. Robberecht, A. W. Moore, and W. A. Rodriguez,
                                   2   all who have been identified as having previously worked for the CDCR. Any information
                                   3   provided to the Court shall be filed as Confidential. The Court requests that the
                                   4   information, or notice that no such information is available, be filed within twenty-eight
                                   5   (28) days from the date this order is filed.
                                   6             IT IS SO ORDERED.
                                   7            July 11, 2019
                                       Dated: _____________________                                          ________________________
                                                                                                             BETH LABSON FREEMAN
                                   8
                                                                                                             United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Svc on Unserved Defs; Directing P to Provide More Info
                                       PRO-SE\BLF\CR.14\00166Panah_svc.unservedDefs
                                  26

                                  27

                                  28                                                                     7
